Name: Commission Delegated Regulation (EU) NoÃ 305/2013 of 26Ã November 2012 supplementing Directive 2010/40/EU of the European Parliament and of the Council with regard to the harmonised provision for an interoperable EU-wide eCall Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: communications;  information technology and data processing;  organisation of transport;  transport policy;  cooperation policy
 Date Published: nan

 3.4.2013 EN Official Journal of the European Union L 91/1 COMMISSION DELEGATED REGULATION (EU) No 305/2013 of 26 November 2012 supplementing Directive 2010/40/EU of the European Parliament and of the Council with regard to the harmonised provision for an interoperable EU-wide eCall (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/40/EU of the European Parliament and of the Council of 7 July 2010 on the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport (1), and in particular Article 7 thereof, After consulting the European Data Protection Supervisor, Whereas: (1) Directive 2010/40/EU requires the Commission to adopt delegated acts as regards specifications necessary to ensure the compatibility, interoperability and continuity for the deployment and operational use of intelligent transport systems (ITS). (2) According to Article 3(d) of Directive 2010/40/EU, the harmonised provision for an interoperable EU-wide eCall service shall constitute a priority action. The Commission should, therefore, adopt the necessary specifications in this field. (3) Article 26 of Directive 2002/22/EC of the European Parliament and of the Council of 7 March 2002 on universal service and users rights relating to electronic communications networks and services (Universal Service Directive) (2) requires that calls to the single European emergency call number 112 are answered appropriately and handled in a manner that is best suited to the national organisation of emergency systems, including the emergency call response centres (public safety answering points). (4) The Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions eCall: Time for deployment (3), envisages new regulatory measures to speed up the deployment of an in-vehicle emergency call service in the Union. One of the proposed measures is to make the necessary upgrading of the public safety answering point (PSAP) infrastructure required for proper receipt and handling of eCalls mandatory. (5) Commission Recommendation 2011/750/EU (4) on support for an EU-wide eCall service in electronic communication networks for the transmission of in-vehicle emergency calls based on 112 (eCalls) advises Member States to indicate the eCall PSAP to route eCalls and to ensure that mobile network operators handle eCalls properly. (6) It is expected that, by reducing the response time of the emergency services, the interoperable EU-wide eCall will reduce the number of fatalities in the Union as well as the severity of injuries caused by road accidents. (7) The interoperable EU-wide eCall is also expected to bring savings to society by improving incident management and by reducing road congestion and secondary accidents. (8) The processing of personal data in the context of the handling of eCalls by the PSAPs, the emergency services and service partners is performed in accordance with Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (5) and Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (6). Member States shall ensure that this compliance is demonstrated, with national data protection authorities, either during a priori control procedures, such as prior notifications or a posteriori checks, such as in the course of complaints and investigations. (9) The interoperable EU-wide eCall service follows the recommendations made by the Article 29 Data Protection Working Party and contained in the Working document on data protection and privacy implications in eCall initiative, adopted on 26 September 2006 (1609/06/EN  WP 125). Vehicles equipped with eCall in-vehicle equipment shall not be traceable in their normal operational status. The minimum set of data sent by the eCall in-vehicle equipment (i.e. when triggered) shall include the minimum information required for the appropriate handling of emergency calls. (10) Without prejudice to Directive 95/46/EC, Member States shall take into account, when deploying the eCall PSAPs infrastructure, the Working document on data protection and privacy implications in eCall initiative adopted by the Article 29 Working Party on 26 September 2006 (1609/06/EN  WP 125). (11) It is important that all Member States should develop common technical solutions and practices for the provision of emergency call services. The development of common technical solutions should be pursued in particular through the European standardisation organisations, in order to facilitate the introduction of the eCall service, ensure the interoperability and continuity of the service throughout the Union, and reduce the costs of implementation for the Union as a whole. (12) The European Standardisation Organisations, ETSI and CEN, have developed common standards for the deployment of a pan-European eCall service, which the present Regulation makes the reference to. (13) Infrastructures already deployed should be granted sufficient time to upgrade, therefore the Regulation should apply to them 12 months after entry into force, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation establishes the specifications for the upgrading of the Public Safety Answering Point (PSAP) infrastructure required for the proper receipt and handling of eCalls, in order to ensure the compatibility, interoperability and continuity of the harmonised EU-wide eCall service. Article 2 Definitions The following definitions shall apply for the purposes of this Regulation: (a) emergency service means a service, recognised as such by the Member State, that provides immediate and rapid assistance in situations where there is, in particular, a direct risk to life or limb, to individual or public health or safety, to private or public property, or to the environment, in accordance with national legislation; (b) public safety answering point (PSAP) means a physical location where emergency calls are first received under the responsibility of a public authority or a private organisation recognised by the Member State; (c) most appropriate PSAP means a PSAP defined beforehand by responsible authorities to cover emergency calls from a certain area or for emergency calls of a certain type; (d) eCall PSAP means a most appropriate PSAP defined beforehand by the authorities to first receive and handle the eCalls; (e) eCall PSAP operator means a person in the eCall PSAP receiving and/or handling the emergency calls; (f) service partner means a public or private organisation recognised by national authorities, that has a role in the handling of incidents related to an eCall (e.g. road operator, assistance service); (g) in-vehicle equipment means equipment within the vehicle that provides or has access to the in-vehicle data required to perform the eCall transaction via a public mobile wireless communications network; (h) eCall (referred to in Directive 2010/40/EU as interoperable EU-wide eCall) means an in-vehicle emergency call to 112, made either automatically by means of the activation of in-vehicle sensors or manually, which carries a standardised minimum set of data and establishes an audio channel between the vehicle and the eCall PSAP via public mobile wireless communications networks; (i) eCall transaction means the establishment of a mobile wireless communications session across a public wireless communications network and the transmission of a minimum set of data from a vehicle to an eCall PSAP and the establishment of an audio channel between the vehicle and the same eCall PSAP; (j) minimum set of data (MSD) means the information defined by the standard Road transport and traffic telematics  eSafety  eCall minimum set of data (MSD) (EN 15722) which is sent to the eCall PSAP; (k) Vehicle Identification Number (VIN) means the alphanumeric code assigned to a vehicle by the manufacturer in order to ensure proper identification of every vehicle, as described in ISO standard 3779; (l) mobile wireless communications network means wireless communications network with homogeneous handover between network access points; (m) public mobile wireless communications network means mobile wireless communications network available to the public in accordance with Directive 2002/22/EC and with Directive 2002/21/EC of the European Parliament and of the Council (7); (n) emergency control centre means a facility used by one or more emergency services to handle emergency calls; (o) raw MSD means a representation of the transmitted minimum set of data before being presented in an intelligible way to the eCall PSAP operator. Article 3 eCall PSAP requirements 1. Member States shall ensure that any eCall PSAP is equipped to handle eCalls and receive the MSD originating from the in-vehicle equipment according to the standards Intelligent transport system  eSafety  PanEuropean eCall-Operating requirements (EN 16072) and Intelligent transport systems  eSafety  eCall High Level Application Requirements (HLAP) (EN 16062). 2. The eCall PSAP shall handle eCalls as expeditiously and effectively as any other call made to the single European emergency number 112. The eCall PSAP shall process eCalls in line with the requirements of national regulations for emergency call processing. 3. The eCall PSAP shall be able to receive the data contents of the MSD and present them to the eCall PSAP operator clearly and understandably. 4. The eCall PSAP shall have access to an appropriate Geographical Information System (GIS) or an equivalent system allowing the eCall PSAP operator to identify the position and heading of the vehicle to a minimum degree of accuracy as defined in EN 15722 for the MSD coordinates. 5. The abovementioned requirements shall enable the eCall PSAP to provide location, type of eCall activation (manual or automatic) and other relevant data to the appropriate emergency service(s) or service partner(s). 6. The eCall PSAP (initially receiving the eCall) shall establish audio communication with the vehicle and handle the eCall data; if necessary, the eCall PSAP may reroute the call and MSD data to another PSAP, emergency control centre or service partner according to national procedures determined by the national authority. Rerouting may be done via data or audio connection, or, preferably, both. 7. When appropriate, and depending on national procedures and legislation, the eCall PSAP and appropriate emergency service(s) or service partner(s) may be granted access to the characteristics of the vehicle contained in national databases and/or other relevant resources, in order to obtain information that is necessary for dealing with an eCall, notably to allow the interpretation of the Vehicle Identification Number (VIN) and the presentation of additional relevant information, particularly vehicle type and model. Article 4 Conformity assessment Member States shall designate the authorities that are competent for assessing the conformity of the operations of the eCall PSAPs with the requirements listed in Article 3 and shall notify them to the Commission. Conformity assessment shall be based on the part of the standard Intelligent transport systems  eSafety  eCall end to end conformance testing (EN 16454) that relates to PSAPs conformance to pan-European eCall. Article 5 Obligations linked to the deployment of the eCall PSAPs infrastructure Member States shall ensure that this Regulation is applied when the eCall PSAPs infrastructure for the handling of the interoperable EU-wide eCall is deployed, in accordance with the principles for specifications and deployment laid down in Annex II to Directive 2010/40/EU. This is without prejudice to the right of each Member State to decide on the deployment of the eCall PSAPs infrastructure for the handling of the interoperable EU-wide eCall on its territory. This right is without prejudice to any legislative act adopted under the second subparagraph of Article 6(2) of Directive 2010/40/EU. Article 6 Rules on privacy and data protection 1. The PSAPs, including eCall PSAPs, shall be regarded as data controllers within the meaning of Article 2(d) of Directive 95/46/EC. Where the eCall data is to be sent to other emergency control centres or service partners pursuant to Article 3(5), the latter shall also be considered as data controllers. Member States shall ensure that the processing of personal data in the context of the handling of the eCalls by the PSAPs, the emergency services and service partners is carried out in accordance with Directives 95/46/EC and 2002/58/EC, and that this compliance is demonstrated to the national data protection authorities. 2. In particular, Member States shall ensure that personal data are protected against misuse, including unlawful access, alteration or loss, and that protocols concerning personal data storage, retention duration, processing and protection are established at the appropriate level and properly observed. Article 7 Rules on liability 1. The eCall PSAPs must be able to demonstrate to the competent authorities that they meet all specified conformance requirements of the eCall standards listed in Article 3(1) in respect of the part(s) of the system under their design and/or control. They shall be liable only for that part of the eCalls for which they are responsible, which starts at the time the eCalls reach the eCall PSAP, in accordance with national procedures. 2. To that end, and in addition to other existing measures related to the handling of 112 calls in particular, both the raw MSD received with the eCall and the MSD contents presented to the eCall operator shall be retained for a determined period of time, in accordance with national regulations. Such data shall be stored in accordance with Articles 6, 13 and 17 of Directive 95/46/EC. Article 8 Reporting Member States shall report to the Commission by 23 October 2013 on the state of implementation of this Regulation. This report shall include at least the list of competent authorities for assessing the conformity of the operations of the eCall PSAPs, the list and geographical coverage of the eCall PSAPs, a schedule of deployment during the ensuing two years, the description of the conformance tests and the description of the privacy and data protection protocols. Article 9 Entry into force and application This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply to infrastructures deployed from the date of entry into force of this Regulation. It shall apply from 23 April 2014 to infrastructures already deployed at the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 207, 6.8.2010, p. 1. (2) OJ L 108, 24.4.2002, p. 51. (3) COM(2009) 434 final. (4) OJ L 303, 22.11.2011, p. 46. (5) OJ L 281, 23.11.1995, p. 31. (6) OJ L 201, 31.7.2002, p. 37. (7) OJ L 108, 24.4.2002, p. 33.